Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Reiner on 02/10/22.
The application has been amended as follows: 
1.) In claim 10, line 1 “claim 9” has been changed to –claim 1--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most relevant prior art reference of record is the Redpath ‘014 reference.  Independent claim 1 claims among other things “……………….. wherein the slot and the further slot are located in the chin shell portion.” which is not taught alone or in combination by Redpath ‘014 or the other prior art of record.
Claims 2-20 depend on independent claim 1.
Independent claim 21 claims among other things “………………………….. and a line configured to provide a signal connection between an electronic module and a further electronic module when received in the slot and further slot, respectively.” which is not taught alone or in combination by Redpath ‘014 or the other prior art of record.
Claim 22 depends on independent claim 21.
Independent claim 23 claims among other things “…………….. a slot defining a slot shape configured to form-fittingly receive an electronic module corresponding to the slot shape, …………………….. and a further slot shape configured to form-fittingly receive a further electronic module 
Claims 24-25 depend on independent claim 23.
Independent claim 26 claims among other things “………………………….. and ventilation ducting connected to the slot and the further slot and configured to cool the electronic module and the further electronic module.“ which is not taught alone or in combination by Redpath ‘014 or the other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THOMAS M SEMBER/               Primary Examiner, Art Unit 2875